PER CURIAM.
The appellant, the plaintiff below, presents for review an order of the trial court dated 12 April 1968 dismissing the cause for want of prosecution under Rule 1.420(e), RCP (as amended to 1 January 1967) 30 F.S.A., and an order of the trial court dated 4 June 1968 which denied the appellant’s petition to reinstate the cause. The order of 12 April 1968 dismissed the cause “with prejudice” for failure to prosecute.
Based upon our review of the record, the briefs, and the oral arguments of the parties, we are of the opinion that the order of 12 April 1968 properly dismissed the cause for failure to prosecute, but improperly dismissed the cause with prejudice. See May v. State ex rel. Ervin, Fla.1957, 96 So.2d 126. For this reason, the order is hereby modified to eliminate the words “with prejudice.” As thus modified, the said order is hereby affirmed. With respect to the order of 4 June 1968 denying the appellant’s petition to reinstate the cause, it is our opinion, that no abuse of discretion has been demonstrated m connection with the entry of said order, and it is hereby affirmed.
Affirmed.
CROSS, C. J., and REED and OWEN, JJ., concur.